DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
 
Response to Amendment
The amendment filed on 04/20/2022 has been entered.  Claims 1, 5, 9 and 13 have been amended; no claims haven been canceled (claims 3, 7, 11 and 15 were canceled in a previous amendment); and no new claims have been added.  Claims 1-2, 4-6, 8-10, 12-14 and 16-20 remain pending in the application.  The 35 U.S.C. 112(a) rejections of claims 1-2, 4-6, 8-10, 12-14 and 16-20 are withdrawn based on Applicant’s Remarks regarding claims 1, 5, 9 and 13 on pages 9-13 of the Response filed on 04/20/2022.  

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-2, 4-6, 8-10, 12-14 and 16-20 have been considered, but are not persuasive.  
On pages 12 and 13 of the Remarks Applicant states “neither paragraph [0030] nor the other parts of Chen discloses or fairly suggests wherein a union of resources not available for the PDSCH is formed by the first rate matching pattern or the second rate matching pattern, based on the n-bit information, and the downlink data is not mapped on the union of resources, and wherein the first frequency resource information and the first time resource information for the first rate matching pattern or the second frequency resource information and the second time resource information for the second rate matching pattern is defined by frequency resource information and time resource information associated with a physical downlink control channel (PDCCH) resource respectively, as recited in amended Claim 1.  Nagata, taken alone or in combination with Lee and the other cited references, fails to cure the defects of Chen.”
	Examiner respectfully disagrees.  FIGs. 2A-2C in conjunction with paragraphs [0030] – [0031] of Chen discloses wherein a union of resources not available for the PDSCH is formed by the first rate matching pattern or the second rate matching pattern based on the n-bit information and the downlink data is not mapped on the union of resources.  In particular, the aforementioned paragraphs disclose that the CRS patterns indicated in Table 1 represent PDSCH rate-matching around a given set of CRS REs.  In other words, the CRS REs in the patterns represent that a union of resources where the particular CRS REs are located are not available for the PDSCH.  The particular CRS pattern, indicated by the n-bit information in Table 1, forms the particular rate matching pattern such as a first rate matching pattern or a second rate matching pattern.  Paragraphs  [0030] - [0031] disclose that the downlink data/PDSCH is not mapped to the resources used by the CRS RE set.  
	FIGs. 2A-2C illustrates that different CRS RE sets occupy different frequency resources and time resources, and paragraphs [0030] – [0031] and Table 1 disclose that the different CRS RE sets form different rate matching patterns.  Thus different rate matching patterns are formed based on CRS RE sets utilizing different frequency and time resources which reads on wherein the first frequency resource information and the first time resource information for the first rate matching pattern or the second frequency resource information and the second time resource information for the second rate matching pattern is defined by frequency resource information and time resource information.  
	Chen does not explicitly disclose that the frequency and time resources for the rate matching patterns are associated with a physical downlink control channel (PDCCH) resource respectively.   However, paragraph [0068] of Nagata discloses that a rate matching pattern is incorporated into the PDCCH.  Because the rate matching pattern itself includes frequency and time resource information, the frequency and time resource information for the first or second rate matching pattern is associated with a PDCCH.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2022 has been placed in the record and considered by the examiner.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 9-10, 13-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PG Pub 2016/0198443 A1, hereinafter “Chen”), in view of  (Nagata et al. (US PG Pub 2015/0341949 A1, hereinafter “Nagata”).
	Regarding claim 1, Chen teaches a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a radio resource control (RRC) message configuring a first rate matching pattern and a second rate matching pattern, wherein the first rate matching pattern corresponds to first frequency resource information and first time resource information, and wherein the second rate matching pattern corresponds to second frequency resource information and second time resource information (¶ [0030] discloses that the transmission point(s) (i.e. base station) transmits to a UE an RRC message configuring CRS RE sets comprising CRS resource elements around which PDSCH is rate matched.  CRS RE sets comprising CRS resource elements around which PDSCH is rate matched reads on first rate matching pattern corresponds to first frequency resource information and first time resource information and second rate matching pattern corresponds to second frequency resource information and second time resource information; see also FIGs. 2A-2C which illustrates CRS REs occupying frequency and time resources); receiving, from the base station, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH), the DCI including n-bit information associated with rate matching (¶ [0030] . . . an n-bit information field can be included in downlink control signal or downlink control indicator (DCI) format dedicated for DL CoMP scheduling. Each codepoint of the n-bit information field corresponds to a RRC higher layer configured CRS RE set, around which PDSCH is rate-matched. . . See also ¶ [0031] which discloses two-bit signaling field in DCI for sets of CRS REs); and receiving, from the base station, downlink data on the PDSCH based on the DCI (¶ [0032] . . . UE proceeds to decode PDSCH downlink data according control information carried by the DCI), wherein a first bit of the n-bit information corresponds to the first rate matching pattern and a second bit of the n-bit information corresponds to the second rate matching pattern (¶ [0031] Table 1 illustrating that DCI=01 corresponds to rate matching around 2nd set of CRS REs (i.e. first rate matching pattern) and DCI=10 corresponds to rate matching around 3rd set of CRS REs (i.e. second rate matching pattern.  It is readily apparent in this example that a multi-bit DCI can be used to indicate different rate matching patterns using the multiple bits.), wherein each bit of the n-bit information indicates whether a corresponding rate matching pattern is not available for the PDSCH (¶ [0031] Table 1 illustrating that the n-bit information, for each of the CRS REs, indicates that the rate matching pattern is not available for the PDSCH because the n-bit DCI formats indicate PDSCH is rate-matched around (i.e. excluding) the indicated CRS REs), wherein a union of resources not available for the PDSCH is formed by the first rate matching pattern or the second rate matching pattern based on the n-bit information (¶¶ [0030] - [0031] disclose that the CRS patterns indicated in Table 1 represent PDSCH rate-matching around a given set of CRS REs, i.e., represent that a union of resources where the particular CRS REs are located are not available for the PDSCH.  The particular CRS pattern, indicated by the n-bit information in Table 1, forms the particular rate matching pattern such as a first rate matching pattern or a second rate matching pattern), and the downlink data is not mapped on the union of resources (¶¶ [0030] - [0031] discloses that the downlink data/PDSCH is not mapped to the resources used by the CRS RE set), and wherein the first frequency resource information and the first time resource information for the first rate matching pattern or the second frequency resource information and the second time resource information for the second rate matching pattern is defined by frequency resource information and time resource information (FIGs. 2A-2C illustrate that different CRS RE sets occupy different frequency resources and time resources; ¶¶ [0030] – [0031] Table 1 disclose that the different CRS RE sets form different rate matching patterns.  Thus different rate matching patterns are formed based on CRS RE sets utilizing different frequency and time resources).
	Chen does not explicitly teach that the frequency and time resource information for the first or second rate matching pattern is associated with a physical downlink control channel (PDCCH) resource respectively.
	In analogous art, Nagata teaches that the frequency and time resource information for the first or second rate matching pattern is associated with a physical downlink control channel (PDCCH) resource respectively (¶ [0068] discloses that a rate matching pattern is incorporated into the PDCCH.  Because the rate matching pattern itself includes frequency and time resource information, the frequency and time resource information for the first or second rate matching pattern is associated with a PDCCH).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to associate rate matching patterns, comprising frequency resource information and time resource information, with a PDCCH as taught by Nagata.  One would have been motivated to do so in order to report rate matching information to a user terminal efficiently, thereby improving overall system throughput performance and signal quality. (Nagata ¶ [0124]) 

	Regarding claim 2, the combination of Chen and Nagata, specifically Nagata, teaches wherein the downlink data on the PDSCH is sequentially mapped on resources allocated by the DCI except for the union of the resources indicated as not available for the PDSCH, based on the n-bit information (¶ [0030] . . . an n-bit information field can be included in downlink control signal or downlink control indicator (DCI) format dedicated for DL CoMP scheduling. Each codepoint of the n-bit information field corresponds to a RRC higher layer configured CRS RE set, around which PDSCH is rate-matched {interpreted as the PDSCH is sequentially mapped to resources except resources indicated as not available for the PDSCH (i.e. union of resources corresponding to the CRS RE around which the PDSCH is mapped) based on the n-bit DCI}).

	Regarding claim 5, Chen teaches a method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, a radio resource control (RRC) message configuring a first rate matching pattern and a second rate matching pattern, wherein the first rate matching pattern corresponds to first frequency resource information and first time resource information, and wherein the second rate matching pattern corresponds to second frequency resource information and second time resource information (¶ [0030] discloses that the transmission point(s) (i.e. base station) transmits to a UE an RRC message configuring CRS RE sets comprising CRS resource elements around which PDSCH is rate matched.  CRS RE sets comprising CRS resource elements around which PDSCH is rate matched reads on first rate matching pattern corresponds to first frequency resource information and first time resource information and second rate matching pattern corresponds to second frequency resource information and second time resource information; see also FIGs. 2A-2C which illustrates CRS REs occupying frequency and time resources); transmitting, to the terminal, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH), the DCI including n-bit information associated with rate matching (¶ [0030] . . . an n-bit information field can be included in downlink control signal or downlink control indicator (DCI) format dedicated for DL CoMP scheduling. Each codepoint of the n-bit information field corresponds to a RRC higher layer configured CRS RE set, around which PDSCH is rate-matched. . . See also ¶ [0031] which discloses two-bit signaling field in DCI for sets of CRS REs); and transmitting, to the terminal, downlink data on the PDSCH based on the DCI (¶ [0032] . . . UE proceeds to decode PDSCH downlink data according control information carried by the DCI), wherein a first bit of the n-bit information corresponds to the first rate matching pattern and a second bit of the n-bit information corresponds to the second rate matching pattern (¶ [0031] Table 1 illustrating that DCI=01 corresponds to rate matching around 2nd set of CRS REs (i.e. first rate matching pattern) and DCI=10 corresponds to rate matching around 3rd set of CRS REs (i.e. second rate matching pattern.  It is readily apparent in this example that a multi-bit DCI can be used to indicate different rate matching patterns using the multiple bits.), wherein each bit of the n-bit information indicates whether a corresponding rate matching pattern is not available for the PDSCH (¶ [0031] Table 1 illustrating that the n-bit information, for each of the CRS REs, indicates that the rate matching pattern is not available for the PDSCH because the n-bit DCI formats indicate PDSCH is rate-matched around (i.e. excluding) the indicated CRS REs), wherein a union of resources not available for the PDSCH is formed by the first rate matching pattern or the second rate matching pattern, based on the n-bit information (¶¶ [0030] - [0031] disclose that the CRS patterns indicated in Table 1 represent PDSCH rate-matching around a given set of CRS REs, i.e., represent that a union of resources where the particular  CRS REs are located are not available for the PDSCH.  The particular CRS pattern, indicated by the n-bit information in Table 1, forms the particular rate matching pattern such as a first rate matching pattern or a second rate matching pattern), and the downlink data is not mapped on the union of resources (¶¶ [0030] - [0031] discloses that the downlink data/PDSCH is not mapped to the resources used by the CRS RE set), and wherein the first frequency resource information and the first time resource information for the first rate matching pattern or the second frequency resource information and the second time resource information for the second rate matching pattern is defined by frequency resource information and time resource information (FIGs. 2A-2C illustrate that different CRS RE sets occupy different frequency resources and time resources; ¶¶ [0030] – [0031] Table 1 disclose that the different CRS RE sets form different rate matching patterns.  Thus different rate matching patterns are formed based on CRS RE sets utilizing different frequency and time resources).
	Chen does not explicitly teach that the frequency and time resource information for the first or second rate matching pattern is associated with a physical downlink control channel (PDCCH) resource respectively.
	In analogous art, Nagata teaches that the frequency and time resource information for the first or second rate matching pattern is associated with a physical downlink control channel (PDCCH) resource respectively (¶ [0068] discloses that a rate matching pattern is incorporated into the PDCCH.  Because the rate matching pattern itself includes frequency and time resource information, the frequency and time resource information for the first or second rate matching pattern is associated with a PDCCH).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to associate rate matching patterns, comprising frequency resource information and time resource information, with a PDCCH as taught by Nagata.  One would have been motivated to do so in order to report rate matching information to a user terminal efficiently, thereby improving overall system throughput performance and signal quality. (Nagata ¶ [0124]) 

	Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a terminal (FIG. 3 UE 300; ¶ [0010]) in a wireless communication system (FIG. 1 wireless network 100) the terminal comprising: a transceiver configured to transmit and receive a signal (FIG 3 modem 304/antenna 305; ¶¶ [0041], [0042]); and at least one processor coupled with the transceiver (FIG. 3 transmit processor 302/controller 303/receiver processor 306) as taught by Chen.

	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 2.
	
	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 5, including a base station (FIG. 3 eNB 300; ¶ [0010]) in a wireless communication system (FIG. 1 wireless network 100), the base station comprising: a transceiver configured to transmit and receive a signal (FIG 3 modem 304/antenna 305; ¶¶ [0041], [0042]); and at least one processor coupled with the transceiver (FIG. 3 transmit processor 302/controller 303/receiver processor 306) as taught by Chen.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 2.
	
	Regarding claim 17, Chen teaches wherein the n-bit information is included in the DCI with a specific format among a plurality of formats for scheduling PDSCH (¶ [0031] Table 1 lists specific DCI formats for scheduling PDSCH).
	Chen does not explicitly teach wherein the RRC message includes a cell common control message.
	In analogous art, Nagata teaches wherein the RRC message includes a cell common control message ¶¶ [0073], discloses that the rate matching table including rate matching patterns is signaled to the user terminal via RRC signaling; FIG. 9; ¶¶ [0115], [0118] disclose CoMP transmission mode limited to DPS and includes, for example, a rate matching pattern TP0 designated by bits 000 that is selected when the PDSCH is transmitted from cell 0 (TP 0) alone.  Thus, the RRC signaling including rate matching patterns, where a pattern is designated by bits corresponding to transmission in a cell (i.e. cell 0) is an RRC signaling message that includes a cell common control message (i.e. control common to cell 0)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Nagata to transmit the RRC message in a cell common control message as further taught by Nagata.   One would have been motivated to do so in order to increase the efficiency in which a base station transmits control information common to UEs operating in a particular cell, thereby increasing overall system throughput.  

	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 17.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 17.

	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 17.

Claims 4, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Nagata, and further in view of Lee et al. (US PG Pub 2014/0233518 A1, hereinafter “Lee”).
	Regarding claim 4, the combination of Chen and Nagata does not teach wherein the at least one of the first rate matching pattern and the second rate matching pattern is associated with a physical broadcast channel. 
	In analogous art, Lee teaches wherein the at least one of the first rate matching pattern and the second rate matching pattern is associated with a physical broadcast channel (¶ [0097] . . . rate matching (RM) pattern (e.g., rate matched RE or a rate matched symbol), which is applied to the (e)PBCH).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Nagata to implement the teaching of Lee.  One would have been motivated to do so in order for a UE to efficiently receive interference mitigation information for mitigating interference from a neighboring cell, thereby improve the UE’s quality of communications.  (Lee ¶ [0008]) 

	Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413